Citation Nr: 0519508	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  00-07 926	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for major depression 
with anxiety, fatigue, memory loss, insomnia, and mood 
swings, to include as a result of undiagnosed illness.

2.  Entitlement to service connection for pain of multiple 
joints, to include the cervical spine, left shoulder, 
bilateral hips, left knee, and big toes, claimed as a result 
of undiagnosed illness.

3.  Entitlement to service connection for back pain as a 
result of undiagnosed illness.

4.  Entitlement to service connection for androgenetic 
alopecia of the scalp, cherry angiomas of the trunk and 
extremities, and eczematous dermatitis with features of 
lichen simplex chronicus, claimed as results of undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1992 with 
service in the Southwest Asia Area of Operations during the 
Persian Gulf War from April 1, 1991, to May 15, 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1999 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

On February 2, 2005, the veteran appeared and testified at a 
hearing before the Board sitting at the RO in St. Paul.  A 
transcript of that hearing is of record.

The Board notes that a rating decision in April 2003 denied 
entitlement to service connection for fibromyalgia and found 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
residuals of a post-operative lumbar disc herniation.  By 
filing a timely notice of disagreement, the veteran initiated 
an appeal on the issue of whether new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for residuals of a post-operative lumbar disc 
herniation.  He did not initiate an appeal on the issue of 
entitlement to service connection for fibromyalgia.  See 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302(a) (2004).  In 
June 2004, the RO furnished the veteran with a statement of 
the case on the issue of whether new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for residuals of a post-operative lumbar disc 
herniation.  The veteran did not complete his appeal on that 
issue by filing a timely substantive appeal.  See 38 C.F.R. 
§§ 20.202, 20.300, 20.302(b) (2004).  The veteran has not 
initiated an appeal of the RO's denial of his claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) by a rating decision in July 2004.  See 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302(a) (2004).  The 
issues of entitlement to service connection for fibromyalgia 
and PTSD and the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for residuals of a post-operative lumbar disc 
herniation have not been certified for appellate review and 
are not before the Board at this time.

In addition, in a statement received in November 2002, the 
veteran withdrew his appeal on the issue of entitlement to 
service connection for gingivitis and periodontal disease and 
on the issues of entitlement to increased evaluations for a 
gastrointestinal disorder, a right knee disorder, and 
headaches.  The veteran's November 2002 statement is deemed 
to be a withdrawal of the notice of disagreement and the 
substantive appeal on those issues.  See 38 C.F.R. 
§ 20.204(c) (2004).

Prior to the hearing on February 2, 2005, the veteran and his 
representative confirmed that the only issues currently on 
appeal to the Board are those stated on the first page of 
this decision, and such was noted on the record of the 
hearing.  (Transcript, page 2).  

In the veteran's case, service connection is in effect for 
internal derangement of the right knee, gastrointestinal 
distress, and headaches.  In a January 2005 statement, the 
veteran's representative raised an issue of entitlement to 
service connection for depression as secondary to the 
veteran's service connected disabilities.  That issue, which 
has not been adjudicated by the agency of original 
jurisdiction and which is not inextricably intertwined with 
the current appeal, is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for major 
depression with anxiety, fatigue, memory loss, insomnia, and 
mood swings, to include as a result of undiagnosed illness, 
and entitlement to service connection for joint pain of the 
cervical spine, bilateral hips, and big toes, claimed as a 
result of undiagnosed illness, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims which are decided herein, explained 
to him who was responsible for submitting such evidence, and 
obtained and fully developed all other evidence necessary for 
an equitable disposition of the claims decided herein.

2.  The appellant is a Persian Gulf War veteran.

3.  Joint pain of the left knee and left shoulder were not 
present in service and are not related to any incident or 
manifestation in service.  

4.  The veteran's joint pain of the left knee and left 
shoulder have been attributed by a physician to known 
clinical diagnoses.  

5.  Any back pain which the veteran experiences is part and 
parcel of his non-service connected disability of residuals 
of a post-operative lumbar disc herniation; the veteran's 
claim of entitlement to service connection for such 
disability is the subject of a prior final disallowance.

6.  Skin disease was not present in service and is not 
related to any incident or manifestation in service.  

7.  The veteran's skin disorders have been attributed by a 
physician to known clinical diagnoses.  


CONCLUSIONS OF LAW

1.  Service connection for joint pain of the left knee and 
left shoulder, claimed as a result of undiagnosed illness, is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

2.  Service connection for back pain as a result of 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1117, 
5107 (West 2002); 38 C.F.R. § 3.317 (2004).

3.  Service connection for androgenetic alopecia of the 
scalp, cherry angiomas of the trunk and extremities, and 
eczematous dermatitis with features of lichen simplex 
chronicus, claimed as results of undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished by the RO to the veteran in 
August 2001 informed him of the evidence needed to 
substantiate his claims, of the evidence which VA had 
obtained and would attempt to obtain, and of the evidence 
which he should identify or submit in support of his claims.  
The RO's August 2001 letter notified the veteran that it was 
his responsibility to make sure that VA received any 
pertinent non-federal medical records.  A VCAA notice letter 
furnished by the RO to the veteran in May 2002 advised him of 
the evidence needed to substantiate his claims and of the 
evidence which he should identify or submit in support of his 
claims.  The RO's May 2002 letter informed the veteran that 
VA would attempt to obtain any relevant evidence which he 
identified.  A VCAA notice letter furnished by the RO to the 
veteran in November 2003 informed the veteran of the evidence 
which VA had received on the issue of entitlement to service 
connection for depression and of the evidence which he should 
identify or submit on that issue.  The Board notes that this 
appeal is from a rating decision which was prior to November 
9, 2000, the date on which the President signed the VCAA, and 
that the VCAA notice letters provided to the veteran by the 
RO were remedial actions taken by VA as permitted by the 
holding of the Court in Pelegrini II.  

A statement of the case furnished by the RO to the veteran in 
June 2004 on the issue of entitlement to service connection 
for back pain as result of undiagnosed illness set forth 
38 C.F.R. § 3.159, VA assistance in developing claims.  A 
supplemental statement of the case furnished by the RO to the 
veteran in October 2004 notified him of the reasons and bases 
for the continued denial of his claims.

The RO's letters to the veteran, the June 2004 statement of 
the case, and the October 2004 supplemental statement of the 
case satisfied the first three elements of notice discussed 
in Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error, 
particularly where the veteran was requested to submit 
medical evidence linking current disabilities to his active 
service.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In a May 2002 statement, after the 
veteran had received VCAA notice letters informing him of the 
evidence needed to substantiate his claims, the veteran's 
representative stated that the veteran had no additional 
evidence to submit.  Such being the case, VA's failure to 
request that the veteran provide any evidence in his 
possession he thought was relevant to his claims did not 
affect the essential fairness of the adjudication of his 
claims currently on appeal and did not prejudice him in any 
way.  See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).  In light of the foregoing, the Board concludes 
that the veteran was afforded adequate notice specific to the 
claims decided herein.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained copies of the veteran's service medical 
records.  Although the Board is requesting that the AMC 
attempt to obtain the veteran's original service medical 
records with reference to the issues which are being 
remanded, the veteran does not contend that he had pain of 
the left knee or left shoulder or that he had any skin 
disorder during his active service, so the original service 
medical records are not necessary to decide the claims which 
are denied by this decision.  VA has also obtained post-
service VA and private medical treatment records identified 
by the veteran.  In addition, VA afforded the veteran medical 
examinations and opinions on the medical issues in this case.  
The veteran and his representative have not identified any 
existing additional evidence which might be relevant to the 
claims decided herein.  As noted above, the veteran's 
representative stated in May 2002 that the veteran had no 
additional evidence to submit. Therefore, the Board finds 
that further assistance is not required on the issues decided 
herein and that those issues are ready for appellate review. 

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2004) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2006, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other nonmedical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2).   To be 
"chronic" a disability must have existed for six months or 
more or have exhibited intermittent episodes of improvement 
and worsening over a six-month period.  Id.

III. Factual Background and Analysis

A. Joint Pain of Left Knee and Left Shoulder  

The veteran's service medical records are entirely negative 
for any complaint, finding, or diagnosis of joint pain.  At 
the hearing in February 2005, the veteran testified that he 
did not have any pain in joints until after his separation 
from active service.  (Transcript, page 14).  There is no 
competent medical evidence or medical opinion linking a 
current disability of the left knee or the left shoulder to 
any incident or manifestation during the veteran's active 
service.  The veteran does not contend that he had arthritis 
of the left knee or shoulder and there is no medical evidence 
which shows arthritis of the left knee or left shoulder 
within one year of the veteran's separation from service.  
There is thus no basis on which service connection on a 
direct basis or on a presumptive basis for a chronic disease 
may be allowed for disability of the left knee and left 
shoulder, and entitlement to that benefit is not established.  
See 38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2004).

At a VA examination in June 2002, diagnoses included chronic 
strain of the left knee and strain of the left shoulder.  
"Strain" of a part of the musculoskeletal system is a known 
clinical diagnosis.  Therefore, the Board finds that the 
claims for service connection for joint pain of the left knee 
and left shoulder as due to undiagnosed illness are excluded 
by application of the regulation, as 38 C.F.R. § 
3.317(a)(1)(ii) provides that the disability by history, 
physical examination, and laboratory tests must not be 
attributed to any known clinical diagnosis, and so 
entitlement to service connection for joint pain of the left 
knee and left shoulder as result of undiagnosed illness is 
not established.  See 38 U.S.C.A. § 1117 (West 2002) and 
38 C.F.R. § 3.317(a)(1)(ii) (2004).



B. Back Pain 

The record reveals that, in November 1993, the veteran 
sustained a post-service workplace injury of his back.  In 
May 1994, a private orthopedic specialist who evaluated the 
veteran reported diagnostic impressions of an L4-5 disc 
injury with significant back pain and spasm and EMG 
(electromyelogram) evidence of L-5 radiculopathy.  In July 
1994 at a private hospital, the veteran underwent an L4-5 
central and left lateral decompression with a partial disc 
excision and posterolateral fusion.

Following the July 1994 lumbar disc surgery, the veteran 
continued to have back pain.  In April 1995, he underwent 
lumbar disc surgery for the second time.  The operative 
report of that procedure states that the fusion was explored 
and found to have an obvious pseudoarthrosis.  The majority 
of the previous bone placed across the posterior elements had 
been re-absorbed.  New posterolateral approaches were made by 
the Wiltse technique through the lumbodorsal fascia and 
perivertebral muscle planes through the transverse process.  
The right posterior iliac crest was harvested and the L4-5 
level was re-grafted.  All fibrous tissue was removed from 
the pseudoarthrosis site and previous joints.

Following the April 1995 lumbar disc surgery, the veteran 
continued to have back pain.  In September 1995, he underwent 
lumbar disc surgery for the third time.  The surgical 
procedure performed was an anterior lumbar discectomy, 
interbody fusion, harvest of iliac crest bone graft with a 
combination of allograft and autograft.  

In an August 1997 letter to the veteran, his private surgeon 
stated as follows:

At your request, I will give you my commentary in 
regard to your pseudoarthrosis which developed in the 
lumbar spine.  It is quite rare for young patients 
without any other underlying medical problems and 
without a history of tobacco abuse or diabetes to 
develop significant pseudoarthrosis problems.  You, in 
fact, for some unexplainable reason had this develop 
not only once but twice.  This is certainly unusual in 
an otherwise healthy young male with no other 
underlying medical concerns.  I am happy that we were 
finally able to get this area to heal after approaching 
the spine from the anterior side.  Again, I really have 
no good explanation why the posterior approach did not 
successfully provide solid fusion.  

The veteran and his representative have stated that the claim 
for service connection for back pain as a result of 
undiagnosed illness is based on the failure of the surgical 
fusion of his lumbar spine in July 1994 and in April 1995 to 
"take."  They allege that an undiagnosed illness of a 
Persian Gulf War veteran was the reason that a posterior 
approach for a spinal fusion failed twice before an anterior 
approach was successful.  For the reasons stated below, the 
Board finds that this theory of entitlement to service 
connection for back pain as a result of undiagnosed illness 
is without merit.

First, the veteran's current lower back disability, residuals 
of a post-operative lumbar disc herniation, is the subject of 
a prior final denial of entitlement to service connection, as 
noted in the Introduction, and an attempt to reopen that 
service connection claim is not pending at this time.  Under 
laws and regulations pertaining to compensation for 
disability related to active military service, service 
connection is granted for the current disability, not for 
symptoms at an earlier time which were relieved by surgical 
treatment.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  There is no medical finding or opinion of record 
that any current back pain experienced by the veteran is 
related to the failed spinal fusion surgeries in July 1994 
and April 1995.  The Board emphasizes that the veteran is not 
entitled to service connection for back pain related to his 
current non-service connected residuals of a post-operative 
lumbar disc herniation.  

Second, the argument advanced by the veteran and his 
representative appears to be based on a misperception of the 
meaning of the statute and regulation pertaining to 
compensation for a disability suffered by a Persian Gulf War 
veteran as a result of undiagnosed illness.  38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 provide, in certain 
circumstances, for entitlement to service connection for 
disability which cannot be medically attributed to a known 
clinical diagnosis.  The statute and regulation do not 
provide for entitlement to service connection for the failure 
of one surgical technique to relieve symptoms which are later 
relieved by a different technique.  In any event, no 
physician, including the private surgeon who operated on the 
veteran's lumbar spine three times, has proffered an opinion 
that the failure of the first two spinal fusion surgeries to 
relieve the veteran's symptoms was related to his Persian 
Gulf War service.  The veteran's opinion that there may have 
been such a relationship is lacking in probative value, 
because as a layman he is not qualified to offer an opinion 
on a question of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the veteran is not entitled to service connection for 
any pain related to his non-service connected current back 
disability and there is no basis in law or fact on which 
service connection for back pain as a result of undiagnosed 
illness may be granted.  See 38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

C. Skin Disorders  

The veteran's service medical records are entirely negative 
for any complaint, finding, or diagnosis of skin disease.  At 
the hearing in February 2005, the veteran testified that his 
skin condition started one or two years after his separation 
from active service.  (Transcript, page 8).  There is no 
competent medical evidence or medical opinion linking a 
current skin disability to any incident or manifestation 
during the veteran's active service.  There is thus no basis 
on which service connection on a direct basis for any skin 
disorder may be allowed, and entitlement to that benefit is 
not established.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

The veteran's current skin disorders, consisting of 
androgenetic alopecia of the scalp, cherry angiomas of the 
trunk and extremities, and eczematous dermatitis with 
features of lichen simplex chronicus, were diagnosed at a VA 
skin examination in June 2002 by a physician who stated that 
the etiology of the veteran's skin diseases is unknown.

"Androgenetic alopecia" is a progressive, diffuse, 
symmetric loss of scalp hair, in men beginning in the 
twenties or early thirties with hair loss from the vertex and 
the frontoparietal regions and ultimately leaving only a 
sparse peripheral rim of scalp hair (male pattern alopecia or 
male pattern baldness).  See Dorland's Illustrated Medical 
Dictionary (Dorland's) 50 (28th ed., 1994).   "Cherry 
angiomas" are bright red to purple, smooth dome-shaped 
lesions representing a telangiectic vascular disturbance, 
usually found on the trunk and proximal extremities.  
Dorland's at 79.  "Eczematous dermatitis" is eczema.  
Dorland's at 447.  "Lichen simplex chronicus" is an 
eczematous dermatitis due to repeated itching and rubbing or 
scratching of the skin, arising spontaneously or coexisting 
with other dermatoses, characterized by sharply demarcated, 
circumscribed, scaling  patches of thickened, furrowed skin.  
Dorland's at 924.

All of the skin disorders for which the veteran seeks service 
connection have been attributed to known clinical diagnoses.  
For that reason, entitlement to service connection for 
androgenetic alopecia of the scalp, cherry angiomas of the 
trunk and extremities, and eczematous dermatitis with 
features of lichen simplex chronicus as a result of 
undiagnosed illness is not established.  See 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(ii) (2004).  (The 
Board finds that an additional reason that service connection 
may not be granted for androgenetic alopecia or male pattern 
baldness is that there has been no showing that such 
condition is a disability for which compensation is payable.)  
The veteran's representative has argued that service 
connection for the veteran's skin disorders should be granted 
because the etiology of the skin disorders is not known.  
However, the applicable statute and regulation pertaining to 
compensation for a disability of a Persian Gulf War veteran 
as a result of undiagnosed illness do not provide for 
entitlement to that benefit when the disability has been 
attributed by a physician to a known clinical diagnosis 
whether or not the physician is able to determine the likely 
etiology.  

IV. Benefit of Doubt

As the preponderance of the evidence is against the veteran's 
claims for service connection for joint pain of the left knee 
and left shoulder, back pain, and skin disease, to include 
claimed as results of undiagnosed illness, the benefit of the 
doubt doctrine does not apply on those issues.  38 U.S.C.A. 
§ 5107(b) (West 2002). 


ORDER

Entitlement to service connection for pain of the joints of 
the left shoulder and left knee, claimed as a result of 
undiagnosed illness, is denied.

Entitlement to service connection for back pain as a result 
of undiagnosed illness is denied.

Entitlement to service connection for androgenetic alopecia 
of the scalp, cherry angiomas of the trunk and extremities, 
and eczematous dermatitis with features of lichen simplex 
chronicus, claimed as results of undiagnosed illness, is 
denied.


REMAND

With regard to the veteran's claim for service connection for 
depression, his service medical records reveal that, when he 
underwent an examination for enlistment in October 1990, the 
station commander reported that it was determined that the 
results of a brain scan in November 1986 at United Hospital, 
Blue Earth, Minnesota, should obtained.  The medical examiner 
noted that he had reviewed and considered the station 
commander's report, and at the examination for enlistment in 
October 1990 he evaluated the veteran as psychiatrically 
normal.

In October 1990, during his second week of basic training, 
the veteran was referred to a mental health service by his 
unit when he indicated while taking a polygraph test that he 
had thought about and attempted suicide in the past.  It was 
noted that the veteran had a dysfunctional family history.  
His father and mother were both heavy drinkers; his father 
had been incarcerated; his mother had been married three 
times; it was a violent household with frequent physical 
fights.  The veteran reported that, in September 1990, prior 
to his entrance upon active duty, he made a suicide gesture 
by making superficial cuts on the back of his hands and he 
had thought about cutting his wrists at that time.  On mental 
status examination, the veteran was alert and oriented times 
four; he showed mild anxiety; his affect was congruent with 
his mood; he had no apparent thought disorder and complained 
of no current suicidal ideation. The impressions were, on 
Axis I, adjustment disorder with anxious mood, and, on Axis 
II, passive aggressive/anti-social personality traits.  
Psychological testing was recommended.  Medication was not 
prescribed.  

The remaining service medical records in the veteran's claims 
file, which are photocopies, are negative for any psychiatric 
complaints or treatment.

In written statements and in his testimony at the hearing in 
February 2005, the veteran has alleged that he received 
psychiatric treatment while he was on active duty at a clinic 
of McAfee Army Hospital, White Sands Missile Range.  In 
October 2001, the RO requested any active duty inpatient 
clinical records of the veteran at McAfee Army Hospital from 
April 1, 1991, to October 31, 1992.  The response to the RO's 
request for information was that a search for such records 
had negative results.  The Board notes, however, that the 
veteran has not stated that he was an inpatient at McAfee 
Army Hospital as opposed to having received outpatient 
treatment.  

A regulation implementing the VCAA provides that VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency.  These records include 
but are not limited to military records, including service 
medical records.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2) (2004).  The claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from Federal agency or department 
custodians.  38 C.F.R. § 3.159(c)(2)(i) (2004).  If 
necessary, the claimant must authorize the release of 
existing records in a form acceptable to the custodian or 
agency holding the records.  38 C.F.R. § 3.159(c)(2)(ii) 
(2004).

As the veteran's claims file does not contain his original 
service medical records and it is not clear if all service 
medical records, including those allegedly compiled at McAfee 
Army Hospital, have been obtained by VA, the Board finds that 
further assistance in that regard is indicated under the VCAA 
and 38 C.F.R. § 3.159(c)(2), and this case will be remanded 
for that purpose.  An attempt should also be made to obtain 
the report of a pre-service brain scan which the veteran 
evidently had in 1986.

In June 2002, the veteran was afforded a VA 
neuropsychological re-evaluation by a board-certified 
clinical neuropsychologist, who rendered diagnostic 
impressions of, on Axis I, depressive disorder NOS [not 
otherwise specified] and anxiety disorder NOS.  In the 
summary of findings, the examiner stated, "[The veteran] has 
endorsed problems with low self-esteem, hopelessness, 
isolation, and suicidal ideation prior to his Persian Gulf 
experience.  It is considered possible that his service in 
the Gulf war could have exacerbated these symptoms but no 
clear information is available to determine to what degree 
this might be the case."

A regulation implementing the duty to assist under the VCAA, 
38 C.F.R. § 3.159, relates to providing medical examinations 
or obtaining medical opinions.  38 C.F.R. § 3.159(c)(4) 
provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii)	Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service.

In this case, under 38 C.F.R. § 3.159(c)(4), the Board finds 
that a medical examination and opinion is necessary to decide 
the claim for service connection for depression.  
Specifically, the Board finds that a VA psychiatric 
examination is needed to obtain a medical determination of 
the likely time of onset of the veteran's diagnosed 
depressive disorder and, in the event that the examiner 
determines that a depressive disorder pre-existed the 
veteran's active service, an opinion by the examiner on the 
issue of whether the underlying condition of the pre-existing 
depressive disorder worsened during the veteran's period of 
active service.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991) (temporary or intermittent flare-ups during service of 
a pre-existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened).  The 
examination and opinion necessary to decide the claim for 
service connection for depression should be obtained while 
this case is in remand status.

With regard to the issues of entitlement to service 
connection for joint pain of the cervical spine, bilateral 
hips and big toes, claimed as results of undiagnosed illness, 
as noted above, the veteran testified at the hearing in 
February 2005 that his pain of multiple joints began one or 
two years after his separation from service in October 1992.  
At a VA neurological evaluation in October 1997, strength 
testing showed some questionable decrease in strength of the 
left hip abductor muscles, but no diagnosis to account for 
this finding was reported.  VA X-rays of the veteran's right 
hip in March 1998 were normal.  At a VA general medical 
examination in March 1998, the veteran complained of right 
hip pain.  On examination, the veteran walked with a right-
sided limp.  Right hip flexion was to about 125 degrees.  The 
pertinent diagnosis was arthralgia of the right hip.  
"Arthralgia" is pain in a joint.  See Dorland's at 140.  In 
view of the holding of the Court in Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed 
or underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), the Board finds that arthralgia is not considered a 
known clinical diagnosis of the veteran's claimed right hip 
pain under 38 C.F.R. § 3.317(a)(1)(ii) (2004).  The veteran 
has not been afforded a VA examination to determine whether 
his complaints of right and left hip pain may be attributed 
to a known clinical diagnosis and, if such complaints are not 
attributable to a known clinical diagnosis, clinical findings 
by an examining VA physician as to the severity of any hip 
disability on which a decision might be made on the question 
of whether the veteran has a disability of the bilateral hips 
not attributable to a known clinical diagnosis which is 
compensable in degree.  The Board finds that such examination 
and opinion is necessary to decide the veteran's claim for 
service connection for pain of the bilateral hips, claimed as 
a result of undiagnosed illness.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. §§ 3.317(a)(1)(ii), 3.159(c)(4) 
(2004).  The veteran's claims file does not contain a medical 
evaluation of the veteran's complaints of pain of the 
cervical spine and big toes.  The examination to be conducted 
while this case is in remand status should, the Board finds, 
also cover those joints.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  After obtaining any necessary release 
from the veteran, the AMC should attempt 
to obtain a copy of the report of a brain 
scan of the veteran in November 1986 at 
United Hospital, Blue Earth, Minnesota.  
If such report is obtained, it should be 
associated with the other evidence in the 
veteran's claims file.

2.  The AMC should attempt to obtain the 
veteran' s complete, original service 
medical records by contacting the 
National Personnel Records Center (NPRC), 
St. Louis, Missouri, and any other 
custodian or facility to which the NPRC 
reports that such records have been 
retired.  In its request(s) for the 
veteran's complete, original service 
medical records, the AMC must comply with 
the provisions of 38 C.F.R. § 3.159(c)(2) 
(2004).

3.  Then, the AMC should arrange for the 
veteran to undergo psychiatric and 
orthopedic examinations.  Each examiner, 
in turn, must review the pertinent 
medical records in the claims file and be 
provided with a separate copy of this 
REMAND.

The psychiatric examiner, after a 
clinical examination of the veteran and a 
review of the pertinent medical records 
in the claims file, including the 
original service medical records, if they 
were obtained, should make a medical 
determination as to whether the likely 
time of onset of a depressive disorder, 
if currently diagnosed, was prior to the 
veteran's entrance upon active duty on 
October 10, 1990, during his period of 
active service from October 10, 1990, to 
October 31, 1992, or subsequent to his 
separation from active service on October 
31, 1992.  In the event that the 
psychiatric examiner determines that the 
likely time of onset of a depressive 
disorder was prior to veteran's entrance 
upon active duty on October 10, 1990, he 
or she should offer an opinion on the 
question of whether the underlying 
condition of the depressive disorder 
which pre-existed the veteran's active 
military service, as contrasted to 
symptoms, worsened during his period of 
active service.  The AMC should advise 
the psychiatric examiner that the 
veteran's claim for service connection 
for PTSD has been denied and the question 
of whether the veteran meets the criteria 
for a diagnosis of PTSD is not at issue.

The orthopedic examiner, after a clinical 
examination of the veteran, review of the 
pertinent medical records in the claims 
file, and review of the reports of any 
indicated diagnostic studies, should 
determine whether the veteran's 
complaints of pain of the cervical spine, 
the bilateral hips, and the big toes are 
attributable to a known clinical 
diagnosis or diagnoses.  In the event 
that the orthopedic examiner determines 
that the veteran has a disability of the 
cervical spine, the right hip, the left 
hip, the right big toe, and/or the left 
big toe which may not be attributed to a 
known clinical diagnosis, then, as to 
each such joint, the examiner should make 
findings as to the current severity of 
disability, to include (but not be 
limited to) limitation of motion, pain on 
motion, tenderness, swelling, and the 
like.  

Each examiner should provide a rationale 
for any opinions expressed.

4.  The AMC should then re-adjudicate the 
veteran's claims.  If the AMC denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


